Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros des repères
des sommets des périmètres élémentaires constituant
les titres des hydrocarbures,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 14 septembre
2005, portant institution d'un permis de recherche
d'hydrocarbures dit permis « Hammamet Offshore »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 25 décembre
2010, portant autorisation de cession partielle des
intérêts de la société « Storm Ventures International
Inc» dans le permis « Hammamet Offshore » au
profit de la société « CE Hammamet Limited » filiale
de la société Australienne « Cooper Energy Limited »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 29 juin 2010,
portant autorisation de cession partielle des intérêts de
la société « Storm Ventures International Inc » dans le
permis « Hammamet Offshore » au profit de la société
« Rak Petroleum »»,

Vu la demande déposée le 17 juillet 2010, à la
direction générale de l'énergie, par laquelle
l'Entreprise Tunisienne d'Activités Pétrolières et les
société « Storm Ventures International Inc», «CE
Hammamet Limited » filiale de la société Australienne
« Cooper Energy Limited » et « Rak Petroleum » ont
sollicité conformément à l'article 30 du code des
hydrocarbures, l'extension de deux ans de la durée de
la validité de la période initiale du permis
« Hammamet Offshore »,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion du 25 novembre
2010,

Vu la notification déposée à direction générale de
l'énergie le 13 décembre 2010, relative à la cession
totale des intérêts, droits et obligations de la société
« Storm Ventures International Inc » dans le permis de
recherche « Hammamet Off shore » au profit de la
société «Sorm Ventures International (Barbados)
Limited ») dont la totalité du capital est détenu par la
société« Storm Ventures International Inc »,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier - Est accordée, l'extension de deux
ans de la durée de validité de la période initiale du
permis de recherche d'hydrocarbures dit permis
« Hammamet Offshore ».

Suite à cette extension, la dite période arrivera à
échéance le 22 septembre 2012.

Art. 2 - Le permis, objet du présent arrêté, demeure
régi par la loi n° 99-93 du 17 août 1999, telle que
modifiée et complétée par la loi n° 2002-23 du 14 février
2002, la loi n° 2004-61 du 27 juillet 2004 et la loi n°
2008-15 du 18 février 2008, ainsi que par l'ensemble des
textes législatifs et réglementaires sus-visés.

Art. 3 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 4 août 2011.
Le ministre de l’industrie
et de la technologie
Abdelaziz Rassaâ
Vu
Le Premier ministre
Beji Caïd Essebsi

Arrêté du ministre de l'industrie et de la
technologie du 4 août 2011, portant
extension de la durée de validité de la période
initiale du permis de recherche
d'hydrocarbures dit permis « El Fahs ».

Le ministre de l'industrie et de la technologie,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié et complété
par la loi n° 2002-23 du 14 février 2002, la loi n°
2004- 61 du 27 juillet 2004 et la loi n° 2008-15 du 18
février 2008,

Vu le décret-loi n° 2011-14 du 23 mars 2011,
portant organisation provisoire des pouvoirs publics,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Vu le décret n° 2007-1020 du 24 avril 2007,
portant approbation de la convention et ses annexes
relatives au permis de recherche « El Fahs » et signées
à Tunis le 24 février 2007, entre l'Etat Tunisien d'une
part, l'Entreprise Tunisienne d'Activités Pétrolières et
la société « SUPEX Limited » d'autre part,

N° 60 Journal Officiel de la République Tunisienne — 12 août 2011

Page 1511
Vu l'arrêté du ministre de l'industrie du 15 février
2001, fixant les modalités de dépôt et d'instruction des
demandes de titres d'hydrocarbures,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 16 mai 2007
portant institution d'un permis de recherche
d'hydrocarbures dit permis « El Fahs »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 16 octobre
2008 portant l'autorisation de la cession partielle des
intérêts de la société « SUPEX Limited» dans le
permis « El Fahs » au profit des sociétés « LARSEN
Oil and Gas FZCO » et « DOVE Energy Inc »,

Vu la demande déposée à la direction générale de
l'énergie le 8 septembre 2010, par laquelle l'Entreprise
Tunisienne d'Activités Pétrolières et les sociétés
« SUPEX Limited », « LARSEN Oil and Gas FZCO »
et «DOVE Energy Inc » ont sollicité conformément à
l'article 30 du code des hydrocarbures l'extension
d'une année de la durée de validité de la période
initiale du permis « El Fahs »,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion du 25 novembre
2010,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier - Est accordée, l’extension d'une
année de la durée de validité de la période initiale du
permis de recherche d'hydrocarbures dit permis « El
Fahs ».

Suite à cette extension, la dite période arrivera à
échéance le 22 novembre 2011.

Art. 2 - Le permis objet du présent arrêté demeure
régi par la loi n° 99-93 du 17 août 1999, telle que
modifiée et complétée par la loi n° 2002-23 du 14
février 2002, la loi n° 2004-61 du 27 juillet 2004 et la
loi n° 2008-15 du 18 février 2008, ainsi que par
l'ensemble des textes législatifs et réglementaires
susvisés.

Art. 3 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 4 août 2011.

Le ministre de l'industrie
et de la technologie
Abdelaziz Rassaâ
Vu
Le Premier ministre
Beji Caïd Essebsi

Arrêté du ministre de l'industrie et de la
technologie du 4 août 2011, portant
extension de la durée de validité du permis de
prospection d'hydrocarbures dit permis
« Nord Anaguid ».

Le ministre de l'industrie et de la technologie,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié et complété
par la loi n° 2002-23 du 14 février 2002, la loi n°
2004- 61 du 27 juillet 2004 et la loi n° 2008-15 du 18
février 2008,

Vu le décret-loi n° 2011-14 du 23 mars 2011,
portant organisation provisoire des pouvoirs publics,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Vu l'arrêté du ministre de l’industrie du 15 février
2001, fixant les modalités de dépôt et d'instruction des
demandes de titres d'hydrocarbures,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 16 octobre
2008 portant institution du permis de prospection
d'hydrocarbures dit permis « Nord Anaguid »,

Vu l'arrêté du ministre de l'industrie et de la
technologie du 29 juin 2010 portant autorisation, de
cession partielle des intérêts et la société « OB
Petroleum PLC » dans le permis « Nord Anaguid » au
profit de la société « Canamens Tunisia B.V »,

Vu le protocole d'accord signé à Tunis le 29 juillet
2008, entre l'Etat Tunisien d'une part, l'Entreprise
Tunisienne d'Activités Pétrolières en tant que titulaire
et la société «OB Petroleum PLC» en tant
qu'entrepreneur d'autre part,

Vu la lettre de garantie bancaire en date du 29
juillet 2008 déposée à la direction générale de
l'énergie par la société « OB Petroleum PLC » le ler
août 2008,

Vu la demande déposée le 19 juillet 2010, à la
direction générale de l'énergie, par laquelle les
sociétés « OB Petroleum PLC », « Canamens Tunisia
B.V» et l'Entreprise Tunisienne d'Activités
Pétrolières, ont sollicité conformément à l'article 10
du code des hydrocarbures, l'extension d'une année de
la durée de la validité du permis de prospection
d'hydrocarbures dit permis « Nord Anaguid »,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion du 25 novembre
2010,

Vu le rapport du directeur général de l'énergie.

Page 1512

Journal Officiel de la République Tunisienne — 12 août 2011 N° 60
